Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 7, 12, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP 2010080691, cited in IDS).
Regarding claim 1, Miyazaki discloses an electronic device comprising: 
a circuit board (first substrate 1); 
at least one electronic component (component 2) mounted on an upper surface of the circuit board (1); 
at least one connector (connector 4, 4a, 4b) mounted on the upper surface of the circuit board and electrically connected to the circuit board or the at least one electronic component (components and connector on the circuit board are interconnected a the circuitry); 
a first conductive frame (metal shield case 5) which comprises a side wall surrounding a space (space inside metal shield case 5) in which the at least one electronic component and the at least one connector are disposed, and an extension part (top side of metal shield case 5) extending from one end of the side wall into the space,
a sub-circuit board (second substrate 6) electrically connected to the at least one connector (4b); and
a second conductive frame (conductive tape 13 covering the hole 9 on the metal shield case 5; Fig. 7) surrounding a space in which the sub-circuit board is disposed.

Regarding claim 5, Miyazaki discloses the claimed invention as set forth in claim 1. Miyazaki further discloses the extension part comprises an opening (opening 9).

Regarding claim 6, Miyazaki discloses the claimed invention as set forth in claim 1.  Miyazaki further discloses the at least one electronic component includes an electronic component (various electronic components 2 and connectors is provided on the first substrate 1) disposed in correspondence with the opening.

Regarding claim 7, Miyazaki discloses the claimed invention as set forth in claim 2.  Miyazaki further discloses a first surface (top surface of component 4) of the at least one connector is surface-mounted on the sub-circuit board (6).

Regarding claim 12, Miyazaki discloses the claimed invention as set forth in claim 2.  Miyazaki further discloses the sub-circuit board is disposed to be substantially parallel to the circuit board at a distance therefrom (substrate 6 is parallel to substrate 1).

	Regarding claim 21, Miyazaki discloses the claimed invention as set forth in claim 1.  Miyazaki further suggests the first and second conductive frames comprise a first shield can (5) and a second shield can (13), respectively

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2010080691, cited in IDS), in view of Lyons (US 20090080163).
Regarding claim 2, Miyazaki discloses the claimed invention as set forth in claim 1.
Miyazaki does not explicitly disclose the sub-circuit board faces the circuit board and is disposed to be in contact with the extension part of the first conductive frame.
Lyons teaches the sub-circuit board (a peripheral component interconnect mezzanine card PMC 52) faces the circuit board (14) and is disposed to be in contact with the extension part (top portion 36 of cover 22) of the first conductive frame (cover 22).
It would have been obvious to one having skill in the art at the effective filing date of the invention to enable the contact between the sub-circuit board and the conductive frame in order to provide more structural support for the sub-circuit board.

Regarding claim 10, Miyazaki discloses the claimed invention as set forth in claim 2.  Miyazaki further suggests the at least one connector comprises: a housing (outside protective cover of a typical connector).
Miyazaki does not explicitly disclose multiple conductive terminals disposed in the housing.
Lyons suggests multiple pins of the connector (see background of the invention).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include multiple terminals in a connector in order to conduct power, signal and ground between two circuit boards.

Regarding claim 11, Miyazaki, in view of Lyons, discloses the claimed invention as set forth in claim 10.  Lyons further suggests at least one connector is surface-mounted on and electrically connected to a first surface of the sub-circuit board (connector 58 is a surface mount on board 52), and is electrically connected to a first surface of the circuit board by the multiple conductive terminals (multiple pins of the connector).

Claims 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2010080691, cited in IDS), in view of Fujioka (US 20180376581).
Regarding claim 8, Miyazaki discloses the claimed invention as set forth in claim 7.  
Miyazaki does not explicitly disclose a second surface of the at least one connector comprises a fastener for coupling the connector to the circuit board.
Fujioka teaches the connector is fastened into the circuit board (paragraph 18).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use a common method such as fastening, as suggested by Fujioka, in order to attach connector or component to the surface of the circuit board.

Allowable Subject Matter
Claims 14 – 19 are allowed.
Claims 3, 4, 9, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the at least one connector comprises: multiple layers; and multiple conductive terminals passing through the multiple layers, wherein the multiple conductive terminals extend from the circuit board toward the sub-circuit board. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2, 7, 8, a combination of limitations that the fastener is coupled to an assembly part at the circuit board, wherein the fastener and the assembly part are fixed to each other by fit coupling, snap coupling, or hook coupling. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the at least one connecting member comprises: a first non-conductive layer; a second non-conductive layer disposed beneath the first non-conductive layer; a ground layer laminated on the first non-conductive layer; a first conductive pad disposed on one side surface of the first non-conductive layer and electrically disconnected from the ground layer; a second conductive pad disposed on another side surface of the first non-conductive layer and electrically disconnected from the ground layer; and a conductive pattern disposed between the first non-conductive layer and the second non-conductive layer and configured to electrically connect the first conductive pad to the second conductive pad, wherein the first conductive pad is surface-mounted by solder on the upper surface of the circuit board, and wherein the second conductive pad is surface-mounted by solder on a lower surface of the sub-circuit board. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that wherein the at least one connector comprises: multiple layers; and multiple conductive terminals passing through the multiple layers, wherein the multiple conductive terminals extend from the circuit board toward the sub-circuit board. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Arshad (US 8325486) disclose first circuit board 12, second circuit board 28, first shield can 32, second shield can 70, connector 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848